IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00378-CR

                            EX PARTE JOSE J. LOPEZ



                          From the 85th District Court
                              Brazos County, Texas
                       Trial Court No. 10-01439-CRF-85-A


                          MEMORANDUM OPINION


      On December 9, 2014, appellant, Jose J. Lopez, filed his notice of appeal,

challenging the trial court’s denial of his application for post-conviction writ of habeas

corpus under article 11.072, section 6 of the Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. art. 11.072, § 6 (West Supp. 2014). The record reflects that the trial

court denied appellant’s habeas-corpus application on November 5, 2014. Appellant’s

notice of appeal is untimely, and we have no jurisdiction of an untimely appeal. See

TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(noting that we have no appellate jurisdiction where the notice of appeal is untimely).
This appeal is therefore dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals . . . must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         AL SCOGGINS
                                                         Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 15, 2015
Do not publish
[CR25]




        1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Ex parte Lopez                                                                                     Page 2